PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Fuller et al.
Application No. 15/356,700
Filed: November 21, 2016
For: SYSTEM AND METHOD FOR ARRANGING AND RATING DISPUTE RESOLUTION SERVICES THROUGH THE USE OF MOBILE AND OTHER COMPUTING DEVICES
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a) filed April 10, 2021, to revive the above identified application.  

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the Notice of Non-Compliant Amendment (Notice) mailed on November 1, 2019.  This Office action set a shortened statutory period for reply of two (2) months.  No extensions of time under 37 CFR 1.136(a) having been obtained, the application became abandoned by operation of law on January 2, 2020.  The Office mailed a Notice of Abandonment on June 8, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to Group Art Unit 3689 for consideration of the reply filed on April 10, 2021.  




 


/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions